DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Lloyd (Reg. No. 65,062) on 3/11/21.

The application has been amended as follows: 
15. (Rejoined -- Currently Amended) An imaging apparatus comprising:
a storage circuit;
processing circuitry configured to
	 	(a) generate two or more waveform templates an R-wave included in an electrocardiogram (ECG) signal ECG signal 
(b) store the two or more waveform templates 
circuit,
(c) sequentially generate a new waveform template, by extracting a part of 
the waveform of the ECG signal inputted time-sequentially,
(d) calculate a similarity value between the new waveform template and each of the 
waveform templates stored in the storage circuit,
(e) update the waveform templates stored in the storage circuit by storing the new  
waveform template when the similarity’ value is smaller than a predetermined value,
([[c]]f) detect the R-wave by performing matching processing between a waveform of 
the ECG signal inputted time-sequentially and each of the two or more waveform templates 
 ([[d]]g) generate a synchronization signal for performing heartbeat synchronization 
imaging based on the R-wave 
a data acquisition circuit configured to acquire imaging data form an object in synchronization with the synchronization signal; and 
an image generation circuit configured to generate an image of the object based on the imaging data.
16.  (Rejoined) The imaging apparatus according to claim 15, wherein the imaging apparatus is an MRI apparatus.
17.  (Cancelled).
18.  (Rejoined -- Currently Amended)  The imaging apparatus according to claim 15, 
wherein the ECG signal 
the processing circuitry is configured to perform coordinate conversion on the vectorcardiogram and to generate the synchronization signal from at least one of the ECG signals included in the vectorcardiogram subjected to the coordinate conversion.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other elements of the claims, calculating a similarity value between a new waveform template and each stored waveform template and to update the stored waveform templates by storing the new waveform template when the calculated similarity indicates that the new waveform template is dissimilar from the stored waveform templates.  The prior art of record therefore does not teach updating the stored waveform templates by storing a new waveform template when a similarity value between the new waveform and each of the stored waveform templates is below a predetermined value or when the new waveform template has a predetermined level of dissimilarity from each of the stored waveform templates and generating a synchronization signal for performing heartbeat synchronization imaging based on the R-wave.  
Other relevant prior arts:
Mehendale et al. (2009/0275850)-method and apparatus for analyzing a ECG trace by defining a match region within an ECG signal template comprising a cardiac cycle wherein the match region comprises a portion of the ECG signal template that is shorter than the entire template and performing a similarity comparison analysis on an ECG trace to determine a degree of similarity between the defined match region and corresponding region of the cardiac cycle of the ECG trace [0096-0099].  Mehendale et al. therefore teach of identifying an R-wave peak in a trace under analysis, compare the match region selected to the search window and determine a similarity score where the similarity score is compared to a minimum similarity value and determine if the similarity score is greater than the minimum similarity value and output device to which results output of the similarity comparison analysis is provided [0097].  Mehendale et al. teach of a similarity analysis between the defined match region and corresponding region of the signal trace but do not teach updating the stored waveform templates by storing a new waveform template when a similarity value between the new waveform and each of 
Oz et al. (9392952)-system and method directed to system and method of defining global template based on a standard heartbeat profile, setting tentative values for a local template, matching to global template within a pre-determined similarity value and eliminating the modified segments from the filtered N-ECG signals by subtracting the adaptive template from the filtered N-ECG signal thereby generating each corrected ECG signal (col. 1 lines 56-66, col. 12 lines 48-58).  Oz et al. do not teach updating the stored waveform templates by storing a new waveform template when a similarity value between the new waveform and each of the stored waveform templates is below a predetermined value or when the new waveform template has a predetermined level of dissimilarity from each of the stored waveform templates and generating a synchronization signal for performing heartbeat synchronization imaging based on the R-wave. 
Claims 15-18 were previously withdrawn from consideration as a result of a restriction requirement.  Claims 15, 16, and 18 have been amended to include all the limitations of the allowable claim 1.  Therefore amended claims 15, 16, and 18 have been rejoined and claim 17 has been canceled. Claims 15, 16, and 18 have been fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAISAKHI ROY/Primary Examiner, Art Unit 3793